Citation Nr: 0948026	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  06-31 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for schizophrenia.  

2.  Entitlement to an evaluation in excess of 10 percent for 
pes planus of the left foot.  

3.  Entitlement to an evaluation in excess of 10 percent for 
pes planus of the right foot.  

4.  Entitlement to an initial compensable evaluation for 
hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from October 1981 to December 
1988.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of October 2005 and May 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran testified in support of these claims during a 
hearing held before the undersigned Veterans Law Judge at the 
RO in October 2007.  The Board remanded these claims to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C. in October 2007 and September 2008. 

The issue of entitlement to an initial compensable evaluation 
for hypertension is discussed in the REMAND section of this 
decision, and is REMANDED to the RO via AMC.  


FINDINGS OF FACT

1.  Schizophrenia is not related to the Veteran's active 
service and did not manifest to a compensable degree within a 
year of her discharge therefrom.    

2.  During the course of this appeal, the Veteran's left foot 
symptomatology was no more than moderate and included pain, 
increased during flare-ups, tenderness and painful and tender 
callosities.     

3.  During the course of this appeal, the Veteran's right 
foot symptomatology was no more than moderate and included 
pain, increased during flare-ups, tenderness and painful and 
tender callosities.   


CONCLUSIONS OF LAW

1.  Schizophrenia was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for pes planus of the left foot are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 
(2009).    

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for pes planus of the right foot are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 
3.159, 3.326(a) (2009).  


A.  Duty to Notify

VA's notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008). 

The Court further held that, if the Diagnostic Code (DC) 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  In addition, the Court held 
that the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, including 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. at 43-44. 

On appeal, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) vacated the Court's decision, 
overturning the requirement that VA provide notice that the 
claim could be substantiated by evidence of a disability's 
impact on daily life and that VA provide notice with regard 
to potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements (contained in the 
veteran's court's decision) were not disturbed by the Federal 
Circuit's decision. 

In this case, the RO provided the Veteran VCAA notice on her 
claims by letters dated August 2005, January 2006 and 
December 2007, the first two sent before deciding those 
claims in rating decisions dated October 2005 and May 2006.  
The timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of the notice letters, considered in conjunction 
with the content of other letters the RO sent the Veteran in 
July 2006 and July 2007, also reflects compliance with 
pertinent regulatory provisions and case law, noted above.  
In the letters, the RO acknowledged the Veteran's claims, 
notified her of the evidence needed to substantiate those 
claims, identified the type of evidence that would best do 
so, notified her of VA's duty to assist and indicated that it 
was developing her claims pursuant to that duty.  

The RO also provided the Veteran all necessary information on 
disability ratings and effective dates.  As well, the RO 
identified the evidence it had received in support of the 
Veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the Veteran in obtaining all other outstanding 
evidence provided she identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  


B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to her claims, 
including service and post-service treatment records and 
information from the Social Security Administration (SSA).  
The RO also afforded the Veteran VA examinations, during 
which examiners discussed the etiology and severity of the 
disabilities at issue in this appeal.  

In an Appellant's Post-Remand Brief dated October 2009, the 
Veteran's representative asserted that the reports of the 
examinations, being over two years old, were inadequate to 
decide the claims of entitlement to increased evaluations for 
pes planus of the left and right foot.  A claimant is 
entitled to a thorough and contemporaneous examination in 
support of his claim, see Hyder v. Derwinski, 1 Vet. App. 
221, 225 (1991).  When, however, a claimant is afforded an 
adequate examination and, the mere passage of time does not 
require VA to provide a new examination.  Palczewski v. 
Nicholson, 21 Vet App 174 (2007).  In this case, neither the 
Veteran, nor his representative contends that the service-
connected pes planus has worsened since the December 2007 
examination and there is no other evidence of worsening.  A 
new examination is thus unnecessary.

II.  Analysis of Claims

A.  Claim for Service Connection

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

If a chronic disease is identified in service, subsequent 
manifestations of a chronic disease after service, however 
remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed for certain diseases, 
including psychoses, such as schizophrenia, if it is shown 
that the veteran served continuously for 90 days or more 
during a period of war or during peacetime after December 31, 
1946, such disease became manifest to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a), 3.385 (2009).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.   The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

Post-service medical documents, including VA treatment 
records dated since 1997 and reports of VA examinations 
conducted in December 2007 and January 2009, confirm that the 
Veteran currently has a psychotic disorder, occasionally 
diagnosed as schizophrenia.  The question is thus whether 
this disorder is related to the Veteran's active service.   

Service treatment records show no diagnoses of a psychiatric 
disability, including schizophrenia.  In January 1988, the 
Veteran reported sleeplessness, a decreased appetite and 
weight loss.  She also reported that she had felt sad over 
the holidays and experienced crying spells.  A medical 
professional referred her to social services.  The Veteran 
followed up by once meeting with a social worker.   

Although the Veteran testified that she sought psychiatric 
treatment approximately seven months after service, there is 
no contemporaneous evidence of psychiatric treatment until 
approximately nine years after service.  In December 1996, 
however, she experienced a ruptured cerebral aneurysm.  
Thereafter, beginning in March 1997, the Veteran began seeing 
a psychiatrist for mental health problems.  Since then, 
medical professionals have diagnosed the Veteran with a 
psychotic disorder, which they occasionally characterize as 
schizophrenia, and SSA has awarded the Veteran disability 
benefits for an organic mental disorder, effective from 
October 1997.  

Two medical professionals, both VA examiners, have addressed 
the etiology of the Veteran's psychotic disorder.  In 
December 2007, one such examiner conducted a thorough review 
of the claims file and a comprehensive evaluation and 
concluded that the Veteran's psychotic symptoms were directly 
related to sequelae from her 1996 ruptured aneurysm.  The 
examiner further concluded that the symptoms did not begin 
in, and were not aggravated by, the Veteran's military 
service.  The examiner based his opinion on service treatment 
records showing the in-service complaints noted above, but no 
psychiatric diagnosis or notation of psychiatric symptoms and 
post-service treatment records showing no psychiatric 
treatment prior to the 1996 aneurysm.  He diagnosed a 
psychotic disorder secondary to a general medical condition.  

In January 2009, another such examiner evaluated the Veteran 
for the purpose of determining her competency to handle her 
funds.  He too diagnosed a psychotic disorder secondary to a 
general medical condition.  

The Veteran has not submitted a medical opinion refuting 
those of the VA examiners.  While the Veteran is competent to 
report treatment and a continuity of symptoms, the 
contemporaneous record shows no ongoing psychiatric 
disability until the ruptured aneurysm many years after 
service.  Hence, the Board must find that the recent reports 
of a continuity of symptomatology beginning in servic4e are 
not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).  

Examiners for the Social Security Administration and VA have 
been unanimous in attributing the current psychiatric 
disability to the intervening aneurism, rather than to a 
disease or injury in service.  Given these opinions and the 
contemporaneous record, the Board finds that the weight of 
the evidence is against a link between the current 
psychiatric disability and service.

A preponderance of the evidence is against this claim.  The 
benefit-of-the-doubt rule is thus not for application.  
38 U.S.C.A. § 5107(b).



B.  Initial Ratings

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

According to written statements the Veteran submitted during 
the course of this appeal and her hearing testimony, 
presented in August 2007, her pes planus is at the point, 
severity-wise, that she does not expect to have the use of 
her feet much longer.  Allegedly, her foot pain necessitates 
the use of pain medication and inserts, the latter of which 
do not alleviate the pain, and hinders her ability to stand 
or walk for prolonged periods of time.  

a.  Schedular

The RO has evaluated the Veteran's pes planus as 10 percent 
disabling pursuant to DC 5276.  DC 5276 provides that a 10 
percent evaluation is assignable for moderate acquired 
flatfoot; weight-bearing line over or medial to great toe, 
inward bowing of the tendo achillis, pain on manipulation and 
use of the feet, bilateral or unilateral.  A 20 percent 
evaluation is assignable for severe acquired flatfoot, 
unilateral; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  A 30 percent evaluation is assignable for 
severe acquired flatfoot, bilateral; objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities.  A 30 percent evaluation is 
also assignable for pronounced acquired flatfoot, unilateral; 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, arched inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  A 50 percent evaluation is also 
assignable for pronounced acquired flatfoot, bilateral; 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, arched inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances., abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  38 C.F.R. 
§ 4.71a, DC 5276 (2009).  

Based on these criteria, the evidence establishes that the 
Veteran's bilateral pes planus disability pictures do not 
more nearly approximate the criteria for evaluations in 
excess of 10 percent under DC 5276.  During the course of 
this appeal, pes planus of each foot was no more than 
moderate, manifesting as pain, increased during flare-ups, 
mild tenderness and callosities.     

A medical professional first diagnosed the Veteran with pes 
planus during service.  He characterized the condition as 
moderate.  Prior and subsequent thereto, the Veteran sought 
treatment for foot complaints and medical professionals 
confirmed pain, swelling and calluses in both feet.  They 
issued arch supports and advised the Veteran to use them to 
ease her foot symptoms.

Since discharge from service, the Veteran has continued to 
seek treatment for foot complaints, some unrelated to her pes 
planus, and has undergone VA examinations of her feet.  
During treatment visits dated since 2002, the Veteran 
reported swollen feet, pins and needles in her feet and foot 
pain secondary to callus formations.  She also reported that 
she had purchased Dr. Scholl's foot inserts, which were not 
working.  Medical professionals, including a podiatrist, 
noted quite a bit of buildup of hyper-callosity, which was 
causing tenderness and pain on palpation, and intractable 
plantar keratomas on the lateral aspect of both fifth 
metatarsal heads, more prominent on the right, which likely 
would require surgery in the future.  

During the first VA examination, conducted in April 2003, the 
Veteran reported foot pain when her calluses were too thick 
and needed shaving, but no restrictions secondary to her foot 
disabilities.  The examiner noted thickened hyperkeratotic 
lesions on both plantar aspects of the feet, which were 
painful on deep palpation, but no other foot abnormalities.  
X-rays confirmed bilateral pes planus and also showed mild, 
bilateral degenerative changes.  

During the second VA examination, conducted in February 2006, 
the Veteran reported pain, increased on certain activities 
and during flare-ups, which necessitated the cessation of the 
activity and the use of pain medication.  The examiner noted 
greater shoe wear on the left heel, no shoe inserts, 
diminished pedal pulses, cool feet to touch, painful and 
tender calluses, thickened skin on her heels and great toes, 
arches that were flush with the floor, Achilles tendons that 
were in good alignment with the heel, and good range of 
motion of both ankles, including on repetitive use.  

During the third VA examination, conducted in December 2007, 
the Veteran reported flare-ups of tolerable foot pain at the 
site of the callous formations, which occurred three to four 
times daily, with no functional loss or limitation of motion.  
She further reported that VA had prescribed her insoles for 
her shoes, to which she had added store-bought insoles for 
elevation, which did not alleviate her pain, and that newly-
purchased, balanced, wider tennis shoes were providing her 
much relief.  The examiner noted pes planus with a mildly 
deformed hallux valgus angle bilaterally, mild tenderness, 
hyper-callosity, bilaterally, no misalignment of the Achilles 
with or without weight-bearing, no inward displacement or 
severe spasm of the Achilles with manipulation, full and 
painless motion and no limiting factors.  The examiner 
characterized the Veteran's pes planus as mild, diagnosed no 
residuals thereof, and also diagnosed mild hallux valgus and 
hyper-callosity with residual pain.

The record is unclear regarding whether all of the Veteran's 
foot problems, including the intractable plantar keratomas 
and degenerative changes, are related to her service-
connected pes planus.  During the course of this appeal, no 
medical professional addressed this matter.  Regardless, 
considering collectively all foot symptoms the Veteran 
exhibited since she filed the claim at issue in this appeal, 
increased evaluations are not warranted.  Since 2002, the 
Veteran's left and right foot symptoms have been no more than 
moderate and have included pain, increased during flare-ups, 
tenderness and painful and tender callosities.     

In the absence of evidence of more than moderate pes planus 
with marked deformity, pain on manipulation and use 
accentuated, swelling on use and characteristic callosities, 
an evaluation in excess of 10 percent may not be assigned pes 
planus of the Veteran's left or right foot under DC 5276.

b.  Extraschedular 

In certain circumstances, a claimant may be assigned a higher 
initial or increased evaluation on an extraschedular basis.  
The question of whether such an evaluation may be assigned on 
such a basis is a component of a claim for a higher initial 
or increased evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  

Although the Board may not assign an evaluation on an 
extraschedular basis in the first instance, when the question 
is raised either by the claimant, or reasonably by the 
evidence of record, the RO or Board must specifically decide 
whether to refer the claim to the Chief Benefits Director of 
VA's Compensation and Pension Service under 38 C.F.R. § 3.321 
for consideration of the matter.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).  He is authorized to approve the assignment 
of an extraschedular evaluation if the claim "presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1) (2009).  

If the claimant or the evidence raises the question of 
entitlement to a higher initial or increased evaluation on an 
extraschedular basis, as a threshold matter, the Board must 
determine whether the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability are 
inadequate.  This requires comparing the level of severity 
and symptomatology of the service-connected disability with 
the established criteria found in the rating schedule 
pertaining to that disability.  Thun v. Peake, 22 Vet. App. 
111, 118 (2008).  If the criteria reasonably describe the 
level of severity and symptomatology of the disability, the 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is adequate and no referral 
is necessary.  Id.  

If the criteria do not reasonably describe the level of 
severity and symptomatology of the disability, the disability 
picture is not contemplated by the rating schedule and the 
assigned schedular evaluation is inadequate.  The RO or Board 
must then determine whether the exceptional disability 
picture involves other related factors such as those outlined 
in 38 C.F.R. 3.321(b)(1) as "governing norms", including 
"marked interference with employment" and "frequent periods 
of hospitalization".  Id.

In this case, neither the Veteran, nor the evidence of record 
raises the question of whether the Veteran is entitled to 
increased evaluations for pes planus of the left and right 
foot on an extraschedular basis.  Regardless, no referral is 
needed.  The evidence before VA does not establish that the 
available schedular evaluations are inadequate.  Rather, the 
schedular criteria upon which the evaluations are based 
reasonably describe the level of severity of the pes planus 
and the symptomatology associated with each level.    

c.  Total Disability Evaluation

The question of whether a total disability evaluation based 
on individual unemployability (TDIU) may be assigned due to 
service-connected disability(ies) is also a component of a 
claim for a higher initial or increased evaluation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  

This question arises when a claimant: (1) submits evidence of 
a medical disability; (2) makes a claim for the highest 
evaluation possible; and (3) submits evidence of 
unemployability.  In such a case, the evidence and assertion 
satisfy the requirement of 38 C.F.R. § 3.155(a), which 
defines an informal claim and indicates that it must 
"identify the benefit sought", and mandates consideration 
of whether a TDIU is assignable.  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  

Again, the Veteran does not assert and the evidence does not 
establish that the Veteran is unemployable secondary to pes 
planus in her left and right foot, alone or in conjunction 
with her other service-connected disabilities.  While the 
Veteran is unemployed, her unemployment has been attributed 
to non-service connected disabilities.  Consideration of a 
claim for a TDIU is thus not mandated.

d.  Conclusion

A preponderance of the evidence is against higher initial 
evaluations for pes planus.  The benefit-of-the-doubt rule is 
thus not for application.


ORDER

Service connection for schizophrenia is denied.  

An evaluation in excess of 10 percent for pes planus of the 
left foot is denied.  

An evaluation in excess of 10 percent for pes planus of the 
right foot is denied.  


REMAND

During the course of this appeal, medical professionals noted 
that the Veteran had other cardiac disabilities, including 
congestive heart failure that was related to her 
hypertension.  A medical opinion is thus needed discussing 
the exact nature of the Veteran's cardiac disability(ies) so 
that the Board can determine whether the Veteran's 
hypertension is properly rated under DC 7101, or whether she 
is entitled to additional ratings under other diagnostic 
codes.  See DC 7101, Note (3) (providing for separate 
evaluations for additional cardiovascular diseases related to 
hypertension).

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Arrange for the Veteran to undergo a 
VA examination in support of her claim 
for a higher initial evaluation for 
hypertension.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) diagnose all cardiac disabilities 
shown to exist, including, if 
appropriate, congestive heart 
failure;   

b) note whether each diagnosed 
cardiac disorder is part of the 
Veteran's service-connected 
hypertension, or proximately due to 
or the result thereof;    

d) if such additional cardiovascular 
disease is identified, the examiner 
should report the Veteran's workload 
in terms of metabolic equivalent 
(METs); any history of congestive 
heart failure, ejection fraction, 
and any other associated 
symptomatology,

e) describe the impact of the 
Veteran's service-connected cardiac 
disability on her activities of 
daily living and employability; 

f) provide detailed rationale, 
with specific references to the 
record, for the opinions 
expressed; and   

g) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such 
is the case.

2.  If any benefits sought on appeal 
remains denied, issue a supplemental 
statement of the case.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need 
take no action unless she receives further notice.  She does, 
however, have the right to submit additional evidence and 
argument on the remanded claim.  Kutscherousky v. West, 12 
Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


